DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 19 & 53 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2010/0116430 A1), in view of Jeong et al. (US 2015/0024177 A1) and Sherman et al. (US 2011/0020640 A1).
With regard to claim 1, Yang et al. teach a tunable adhesive for use in stretchable electronics (paragraphs [0004] & [0037]) formed of a thin hard, rigid glass-like SiOx layer on a flexible (elastic) silicone sheet (paragraphs [0037] & [0042]).  The glass-like SiOx layer is formed by oxidation of the silicone layer via oxygen plasma treatment (paragraph [0043]). There is no sharp boundary between the oxidized layer from the bulk silicone to provide an exact thickness and modulus of the oxide layer.  Oxidation of the silicone layer forms an oxidation gradient through the film depth [a “transition layer” of oxygen atoms increasing (oxygen normalized carbon to oxygen ratio decreasing) from the silicone sheet to the glass-like layer] to form the thin glass-like layer on the surface (paragraph [0057]).

Claim 1 defines the product by how the product was made (i.e. surface textures formed from molding, embossing, printing, abrading, cutting, stamping, photolithography, additives).  Thus, claim 1 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having at least one uneven surface. The reference suggests such a product.
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)
Yang et al. teach the claimed invention above but fails to teach the glass-like layer has a tack-free surface. 

Therefore, based on the teachings of Jeong et al., it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to adjust the exposure time of the silicone surface to plasma through routine experimentation in order to achieve the desired adhesion force (i.e. tackiness) of the glass-like layer.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Yang et al. do not teach the silicone sheet (Applicant’s “first layer”) is a block copolymer.
Sherman et al. teach a pressure sensitive adhesive composed of a stretchable, elastomeric polymer, such as silicone-polyurea and/or silicon-oxamide block copolymer (paragraphs [0033] & [0077]). The adhesive is an elastomeric silicone material of excellent strength (paragraph [0070]), preferably for use in electronic devices (paragraphs [0107] – [0108]).
Therefore, based on the teachings of Sherman et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to substitute the PDMS taught by Yang et al. with a block silicone for forming an elastomeric silicone material of excellent strength for use in electronic devices.

claim 2, Sherman et al. teach the silicone bock copolymer is a condensation silicone block copolymer (paragraphs [0033], [0068], [0077] – [0079]).
With regard to claim 3, as discussed above for claim 1, Sherman et al. teach the silicone block copolymer comprises silicon oxamide and/or silicone urea copolymer.
With regard to claims 4 – 5, as discussed above for claim 1, Sherman et al. teach the silicone block copolymer is a pressure sensitive adhesive.
With regard to claims 6 – 7, as discussed above for claim 1, Sherman et al. teach the silicone block copolymer comprises silicon oxamide and/or silicone urea copolymer. Yang et al. do not teach the presence of a tackifying agent.
Sherman et al. teach the silicone copolymer is formed by condensation chemistry reaction of a polydiorganosiloxane and a tackifying resin comprises MQ tackifying resin (paragraphs [0077] – [0078]).
With regard to claim 8, Sherman et al. teach the silicone block copolymer (paragraphs [0033] & [0077]) may have the following formula (paragraphs [0033] & [0058]):

    PNG
    media_image1.png
    109
    512
    media_image1.png
    Greyscale
,
wherein R is an moiety that, independently, is an alkyl moiety, having about 1 to 12 carbon atoms, and may be substituted with, for example, trifluoroalkyl or vinyl groups, a vinyl radical or higher alkenyl radical represented by the formula R2(CH2)aCH=CH2 wherein R2 is –(CH2)b- or –(CH2)cCH=CH- and a is 1, 2 or 3; b is 0, 3 or 6; and c is 3, 4, or 5, a cycloalkyl moiety having from about 6 to 12 carbon atoms and 
With regard to claim 9, Sherman et al. teach the silicone block copolymer (paragraphs [0033] & [0077]) may have the following formula (paragraphs [0033] & [0058]):

    PNG
    media_image2.png
    101
    418
    media_image2.png
    Greyscale

wherein R1 is independently an alkyl, haloalkyl, aralkyl, alkenyl, aryl or aryl substituted with an alkyl, alkoxy, or halo, wherein at least 50 percent of the R1 groups are methyl; Y is independently an alkylene, aralkylene, or a combination thereof, G is a 3HN-G-NHR3 minus the two –NHR3 groups, R3 is hydrogen or alkyl  or R3 taken together with G and with the nitrogen to which they have both attached forms a heterocyclic group, n is independently an integer of 40 – 1500, p is an integer of 1 to 10 (paragraphs [0059] – [0066]).
With regard to claims 10 – 12, Yang et al. teach there is no sharp boundary between the oxidized layer from the bulk silicone to provide an exact thickness and modulus of the oxide layer.  Oxidation of the silicone layer forms an oxidation gradient through the film depth [a “transition layer” of oxygen atoms increasing (oxygen normalized carbon to oxygen ratio decreasing) from the silicone sheet to the glass-like layer] to form the thin glass-like layer on the surface (paragraph [0057]).
With regard to claims 13 – 16, as discussed above for claim 1, Yang et al. teach a tunable adhesive formed by oxygen plasma treatment to generate a thin hard, rigid glass-like SiOx layer on a flexible (elastic) silicone sheet (paragraphs [0037] & [0042]).
With regard to claim 17, Yang et al. teach the transition layer and the glass-like layer were formed by plasma treatment of the silicone sheet (first layer) (paragraph [0043]).
With regard to claim 18, as discussed above, Yang et al. teach the plasma treatment time can be varied depending on the needs of the application, and the thickness of the oxide layers is directly dependent on the time of the plasma treatment (paragraph [0058]).  Therefore, the thickness of the oxide layers (transition layer and glass-like layer) can be varied depending on the needs of the application.  Absent a showing of criticality with respect to thickness (a result effective variable), it would have In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 19, Yang et al. teach longer plasma treatment will result in increasing Young’s modulus (rigidity) and thickness of the oxide layers (transition layer and rigid glass-like layer) (paragraph [0058]).  

With regard to claim 53, Yang et al. teach a tunable adhesive formed of a thin hard, rigid glass-like SiOx layer on a flexible (elastic) silicone sheet (paragraphs [0037] & [0042]).  There is no sharp boundary between the oxidized layer from the bulk silicone to provide an exact thickness and modulus of the oxide layer.  Oxidation of the silicone layer forms an oxidation gradient through the film depth [a “transition layer” of oxygen atoms increasing (oxygen normalized carbon to oxygen ratio decreasing) from the silicone sheet to the glass-like layer] to form the thin glass-like layer on the surface (paragraph [0057]).
Yang et al. teach the claimed invention above but fails to teach the glass-like layer has a tack-free surface. 
Jeong et al. teach the surface of a polydimethylsiloxane (also referred to as “PDMS” or “silicone”) layer is changed into silica when exposed to plasma. An increase in exposure time to plasma results in a decrease in adhesion force (i.e. tackiness) (paragraph [0054]).
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Yang et al. do not teach the silicone sheet (first layer) is a block copolymer.
Sherman et al. teach a pressure sensitive adhesive composed of a stretchable, elastomeric polymer, such as silicone-polyurea and/or silicon-oxamide block copolymer (paragraphs [0033] & [0077]). The adhesive is an elastomeric silicone material of excellent strength (paragraph [0070]), preferably for use in electronic devices (paragraphs [0107] – [0108]).
Therefore, based on the teachings of Sherman et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to substitute the PDMS taught by Yang et al. with a block silicone for forming an elastomeric silicone material of excellent strength for use in electronic devices.

Response to Arguments
Applicant argues, “The Applicant submits that the objective technical problem associated with Jeong et al. is to propose a method of fabricating a single crystal colloidal monolayer over a large area at a low cost without any limitation (refer paragraph [0008] and claim 1 of Jeong)….The Applicant submits that Jeong does not disclose the composite structure that includes a first layer including silicone block a single crystal colloidal monolayer on the substrate. Hence, Jeong et al. is teaching away from the claimed invention. Therefore, a person skilled in the art would never be able to arrive at the claimed invention based on the teachings of Jeong” (Remarks, Pg. 10).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, as discussed in the rejection, Yang et al. (the primary reference) teach a silica (glass-like layer) distinguishable from a silicone layer. Yang et al. do not teach whether or not the taught silica surface is tack-free. Jeong et al. was cited in the rejection for explicitly teaching how the method of converting a single layer of silicone into silica (glass-like surface) can alter the tack adhesion properties (see paragraph [0054] of Jeong et al.).
Based on the teachings of Jeong et al., it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to adjust the exposure time of the silicone surface to plasma through routine experimentation in order to achieve the desired adhesion force (i.e. tackiness) of the glass-like layer.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, the teachings of Jeong et al. do not teach against the claimed invention, but rather demonstrates that it would have been obvious to one of ordinary skill in the art to achieve Applicant’s claimed tack-free silica surface.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues, “In addition, the Applicant submits that the Jeong et al. also fails to disclose the glass-like layer comprising a glass-like surface, wherein the glass-like surface is tack-free, as recited in the claimed invention. Hence, the claimed invention is inventive over Yang” (Remarks, Pg. 10).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Jeong et al. explicitly teach a silica layer formed on the surface of a silicone layer. Similarly, Applicant’s specification, pgs. 23, 25, & 40, describes their claimed “glass-like layer” formed by replacing the carbon atoms of the silicone layer with oxygen (pgs. 23, 25, & 40), resulting in a “glassy silicon dioxide” (silica) composition (pg. 40).

Applicant argues, “At the outset, it is import to highlight that Sherman et al. was also cited in the International Search Report (ISR) of the corresponding PCT application where it was categorized as an ‘A’ category document, i.e., the document defining the general state of the art and which cannot be considered of any particular relevance. 
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, an international search report contains a listing of documents found to be relevant to the claims. See MPEP 1801.III. Therefore, contrary to Applicant’s assertion, the fact that the reference was listed in the ISR demonstrates its relevance to the claim subjected matter.
Second, a reference alone can be considered a general state of the art. However, a single claim limitation can be considered obvious to one of ordinary skill in the art when an “A-reference” cited in the ISR is combined with the teachings of other references.

Applicant argues, “In addition, Applicant would like to mention that Sherman et al. is already referred in the as-filed complete specification (refer to page 3, paragraph [0061] and page 5, paragraph [0077]) and appropriately distinguished/differentiated. Therefore, in light of the above, Sherman et al. clearly does not motivation or lead a person skilled in the art to arrive at the claimed invention and certainly does not suggest the surprising results discussed herein. Without prejudice to the above, Applicant submits that following arguments:
“Sherman et al. disclose a stretch releasing adhesive film comprising: a silicone pressure sensitive adhesive composition; and a tacky tab. The Applicant submits that Sherman et al. does not disclose or teach a composite structure including a first layer 
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Sherman et al. was cited in the rejection to demonstrate why it would have been obvious to one of ordinary skill in the art for the for the silicone polymer sheet taught by Yang et al. to be a silicone block copolymer. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues, “In addition, the Applicant directs the attention of the Examine towards the data provided in the as-filed complete specification. As is apparent from the examples, the object of the present invention (i.e., providing a stable glass-like surface as described on page 3, paragraph [0051] of the specification) cannot be solved by any composite structure comprising any silicon rubber.
“Comparative Example 1 of the instant Application, comprising a silicon adhesive, i.e., a silicon rubber does not provide a stable glass-like surface, while 
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As noted in the rejection, based on the teachings of Sherman et al., it would have been obvious to one of ordinary skill in the art to use a silicone block copolymer for the silicone sheet taught by Young et al. The silicone block copolymer taught by Sherman et al. is not just “any silicon rubber.”

Applicant argues, “Furthermore, the Applicant also refers to the data provided in Table 4 (page 31 of the complete specification) which shows the test results of the ink receptivity test, and also to Figures 18 – 20. The results provided in the said Table clearly demonstrate that the inventive example E1 (according to the present invention) has very good ink receptivity” (Remarks, Pg. 12).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. In response to applicant's argument that the inventive examples in Table 4 of their specification shows “very good ink receptivity,” the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant argues, “It is submitted that for assessing the obviousness, the teachings of Yang et al., Jeong et al., and Sherman et al. may be combined with each provided that this combination is suggested in one of the prior art items or by other means.
“However, this is not the case here. Since, there are no indices in the cited references prompting the skilled person to combine these elements, such arguments are the product of unacceptable retrospective analysis, otherwise called hindsight analysis. Such analysis inadmissibly makes the use of the knowledge of the invention” (Remarks, Pg. 12).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781